Citation Nr: 0530910	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for lumbar disc disease (LDD) has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel

INTRODUCTION

The veteran had active service from February to August 1962, 
in June and September 1963, and in March 1965.  

By decision of May 2001, the Board of Veterans Appeals 
(Board) denied service connection for LDD.

This appeal arises from a September 2001 rating action that 
continued the denial of service connection for LDD.  The 
veteran filed a Notice of Disagreement in October 2001, and 
the RO issued a Statement of the Case (SOC) in February 2002.  
The veteran filed a Substantive Appeal in March 2002.  In May 
2002, the veteran testified at a hearing before a Decision 
Review Officer at the RO; a transcript of the hearing is of 
record.  The RO issued a Supplemental SOC (SSOC) later in May 
2002.

In May 2003, the Board remanded this case to the RO for due 
process development. SSOCs were issued in January and 
February 2004, reflecting the RO's continued denial of 
service connection for LDD on the grounds that new and 
material evidence to reopen the claim had not been received.    

In June 2004, the Board remanded this matter to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested  SSOC was 
issued in September 2005, reflecting the RO's continued 
denial of service connection for LDD on the grounds that new 
and material evidence to reopen the claim had not been 
received.    




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for LDD has been accomplished.

2.  By decision of May 2001, the Board denied service 
connection for LDD.   

3.  The evidence received since the May 2001 Board denial is 
either duplicative or cumulative of evidence previously 
considered, or if new, does not bear directly and 
substantially upon the specific matters under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 2001 Board decision denying service connection 
for LDD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.  As new and material evidence pertinent to the claim for 
service connection for LDD has not been received, the 
criteria for reopening the claim are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (as in effect prior 
to August 29, 2001), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  Moreover, as 
indicated below, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
VCAA, also are not applicable in this appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the claim on appeal has been accomplished.

Through the September 2001 rating action, the December 2001 
RO letter, the February 2002 SOC, the April 2002 RO letter, 
the May 2002 SSOC, the March and August 2003 RO letters, the 
January and February 2004 SSOCs, the April, June, and October 
2004 RO letters, and the September 2005 SSOC and RO letter, 
the veteran and his representative were variously notified of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

While the January 2004 SSOC erroneously cited the incorrect 
version of 38 C.F.R. § 3.156(a) (setting forth the standard 
for reopening claims filed since August 29, 2001, whereas the 
application to reopen underlying the current appeal was filed 
prior to that date), the Board finds that such action was not 
prejudicial to the veteran, inasmuch as the correct version 
of that regulation was furnished to him and his 
representative in the most recent September 2005 SSOC.

Additionally, the many RO letters, SOC, and SSOCs variously 
informed the veteran and his representative of what the 
evidence had to show to establish entitlement to the benefit 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the August 2003 and June 2004 RO letters 
specifically informed the appellant and his representative of 
the VCAA's requirements, and notified him that he could help 
with his claim by informing VA of any additional information 
or evidence that he wanted it to try to obtain for him, where 
to send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter 2004 RO letter specifically notified the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, no duty to assist letter 
was furnished to the veteran prior to the September 2001 
rating action on appeal.  However, the Board finds that any 
lack of full, pre-adjudication notice in this matter does not 
prejudice him in any way.  In this regard, the Board points 
out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOCs issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's 
remands, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim in September 2005 on the 
basis of all the evidence of record, as reflected in the 
SSOC.

Additionally, the Board finds that no further action is 
needed to satisfy the duty to assist with respect to the 
claim.  The RO, on its own initiative as well as pursuant to 
the Board's remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim, to include obtaining 
extensive service and post-service VA and private medical 
records from the time of the veteran's military service to 
2004.  A copy of the January 1998 decision of the Social 
Security Administration (SSA) awarding the veteran disability 
benefits, as well as copies of medical records underlying 
that determination have been obtained and associated with the 
claims file.  The transcripts of the veteran's RO hearings 
are of record.  Significantly, neither the veteran nor his 
representative has not identified, and the record does not 
otherwise indicate, any additional existing evidence 
pertaining to the claim that has not been obtained.  In 
September 2003, the veteran notified the RO that he had no 
additional evidence to submit.  In March 2004, the veteran 
notified the RO that he had no other evidence to submit.  In 
June 2004, the veteran notified the RO that he had furnished 
all medical evidence in his possession.  In September 2005, 
the veteran notified the RO that he had no other medical 
evidence to submit.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding to adjudicate the 
claim on appeal, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran's claim for service connection for LDD has been 
previously considered and denied.  In May 2001, the Board 
denied service connection for LDD on the grounds that no such 
disease was shown present in or in proximity to service, and 
that there was no competent evidence that attributed the 
remote onset of LDD to any incident of service. 

The evidence then considered included the service medical 
records, post-service private and VA medical records, and the 
veteran's testimony at a May 2000 RO hearing.  The service 
medical records were negative for findings or diagnoses of 
any LDD.  The post-service records included Jackson Hospital 
December 1994 magnetic resonance imaging (MRI) showing disc 
bulging at L3-4 and L4-5, March 1995 discography showing 
degenerative discs at L3-4 and L4-5, and May 1995 surgery 
involving an L3-4 laminotomy and microdiscectomy for lumbar 
radiculitis; October 1995 private lumbar MRI showing an 
abnormal L3-4 disc level; July 1996 Montgomery Surgical 
Center records showing the performance of a lumbar facet 
block at L2-3, L3-4, L4-5, and L5-S1; and D. Spurrier, 
M.D.,'s February 1997 statement that the veteran had 
recurrent disc herniation at L3-4.  The veteran testified in 
May 2000 that LDD was first diagnosed in 1993.

As the veteran did not appeal the denial and no other 
exception to finality applies, the Board's 2001 decision is 
final as to the denial of service connection for LDD and the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.    

When a claimant requests reopening of a claim after an 
appellate decision and submits evidence in support, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West,        155 F.3d 1356 (Fed. Cir. 1998).  

The current application to reopen the claim was filed in July 
2001.  With respect to claims to reopen filed prior to August 
29, 2001, 38 C.F.R. § 3.156(a) provides that new and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
must reopen the claim and evaluate the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the 2001 Board decision) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The medical evidence associated with the claims file since 
the 2001 Board decision includes VA and private medical 
records showing continuing post-service treatment and 
evaluation of the veteran for disorders including LDD from 
1994 to 2004.  Additional November 1994, May 1995, and March 
1996 Jackson Hospital records and February 1997 records from 
Dr. Spurrier reveal that the veteran had a history of an on-
the-job low back injury in October 1993 when moving a very 
heavy piece of equipment.  On February 1997 neurological 
examination, W. Lu, M.D., noted that the veteran injured his 
low back in 1995 while trying to catch a 1,200-pound shaft.  
On November 1997 examination, S. Gonzalez, M.D., noted the 
veteran's history of an on-the-job lower lumbar area injury 
in October 1993 when he was moving a 1,200-pound steel shaft 
and tried to prevent it from going down an incline.  A 
January 1998 SSA decision found the veteran disabled from May 
1997 due primarily to discogenic and degenerative back 
disorders.  May and June 2001 VA outpatient records noted the 
veteran's history of a low back injury in 1995 and 1993, 
respectively.  August 2001 VA X-rays revealed multi-level 
discogenic degenerative change in the lower lumbar spine, 
primarily at L4-5.  During a May 2002 RO hearing, the veteran 
testified that he had not injured his back or seen any 
physician for back problems from 1965 to 1994.  August 2003 
VA lumbar MRI revealed disc desiccation at L2-3 and disc 
space narrowing at L3-4 and L4-5.  February 2004 lumbar spine 
X-rays for M. Keating, M.D., revealed extensive degenerative 
change at L4-5 and to a lesser degree at L3-4. 

VA and private medical records added to the claims file since 
2001 are new to agency adjudicators, and affirm that the 
veteran has had post-service LDD; however, none of this 
evidence includes any indication of a medical nexus between 
any such disease and his military service.  To the contrary, 
the additional evidence implicates only intercurrent, post-
service injuries in 1993 and 1995 in the etiology of the 
veteran's LDD.  As such, the additional evidence is not 
material for purposes of reopening the claim.  As noted 
above, the veteran's claim was previously denied because no 
LDD was shown present in or in proximity to service, and 
there was no competent evidence that attributed the remote 
onset of LDD to any incident of service; none of the new 
medical records received since 2001 indicate such a nexus or 
relationship to military service.  Thus, none of the 
additional medical records are material for the purpose of 
reopening the claim.

The only other evidence added to the record since the Board's 
2001 denial consists of various statements and the 2002 
testimony of the veteran regarding the in-service onset of 
his back problems.  That evidence reflects, essentially, 
reiterations of assertions made in connection with the prior 
2001 Board denial, and thus cannot be considered "new" within 
the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer a probative opinion as to 
whether a current disability is medically related to service, 
any statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 1992).  
Accordingly, where as here, the claim turns on a medical 
matter, unsupported lay statements without more, even if new, 
can never serve as a predicate to reopen a previously-
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the 2001 
Board decision, when viewed either alone or in light of the 
evidence previously of record, tends to indicate that current 
LDD is the result of disease or injury incurred in or 
aggravated by the veteran's military service.  As such, none 
of the evidence is new and material for the purpose of 
reopening the claim, and the 2001 Board denial remains final.

As new and material evidence has not been received, the Board 
finds that the previously-denied claim for service connection 
for LDD is not reopened, and the appeal must be denied.  As 
the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for LDD has not been received, the appeal is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


